department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division sep ae t er ' la ts uniform issue list attention legend company a company b company c company d company e company f director j state m court n dear this is in response to your request for a ruling dated date regarding the taxability of proposed cash distributions on behalf of company a under the internal_revenue_code code correspondence dated date date date date and date supplemented the request company a was formed as a mutual holding_company in connection with a plan_of_reorganization adopted by the board_of directors of company d a stock_life_insurance_company organized under state m law on the formation plan on the formation plan became effective and company a became the parent of company b which in turn page became the parent of company d company a has no authorized capital stock company a currently does not qualify as a life_insurance_company under sec_816 of the code company d was originally formed as a stock_life_insurance_company during the period ee through company d completed a process of mutualization pursuant to the formation plan in company d converted back to a stock_life_insurance_company in connection with the formation of the mutual holding_company structure until the events leading to the rehabilitation company a was a mutual insurance holding_company that owned of company b which owned of company d an operating insurance_company that qualified as a life_insurance_company under sec_816 of the code company d offers a full line of insurance products including ordinary life universal life variable universal life individual annuities pension_trust salary savings pensions and reinsurance collectively referred to herein as policies each policy provides insurance coverage or annuity benefits to the extent and in the amount specified in the policy policyholders holding dividend-paying policies were and continue to be entitled to dividends when and if declared by company d's board_of directors aside from the contractual right to receive policy benefits ie payment under the terms of the policy contract rights the holders of policies policyholders or members also possessed certain proprietary rights with respect to and interests in company a as a mutual company hereinafter membership interests company d's policies include policies that are held as part of or in connection with tax-qualified retirement plans described in sec_401 a a sec_401 plan sec_403 a sec_403 plan sec_403 a sec_403 arrangement or any individual_retirement_annuity described in sec_408 an ira collectively tax-qualified retirement contracts a series of events caused company d to face a short-term liquidity problem the liquidity crisis the liquidity crisis occurred as a result of company d's funding agreement business_company d had sold a number of funding agreements to institutional customers such as pension mutual and money market funds that had seven or thirty-day cash-in options company d began issuing funding agreements in in connection with its entering into an indemnity_reinsurance and marketing arrangement with company e and company e’s subsidiary company f pursuant to the reinsurance arrangement company d transferred of its funding agreement obligations to company f but company d remained ultimately responsible to satisfy all required_payments to the holders of such reinsured funding agreements between and company d issued approximately dollar_figure billion of funding agreements one-half of company d's liability under such agreements or dollar_figure billion was reinsured with company f company f invested such funds in highly interest-rate-sensitive investments which were difficult to sell at full value when the funding agreements were cashed in in company f's and company d's funding agreement business began to falter in soeeex eees company d's credit rating was downgraded then in may company e decided to exit the funding agreement business in connection with the downgrading of its credit rating company d effective recaptured the funding agreement business it had reinsured with company f as a result of such recapture and losses announced by company f pursuant to its funding agreement business the credit rating was further downgraded this second downgrade caused many of the funding agreement holders to exercise their seven or thirty-day cash-in options the money that company d had set_aside to satisfy such funding agreements was not sufficient to satisfy the holders of approximately dollar_figure billion in funding agreements that demanded cash between kkk kk and whee kkk page company d immediately tried to sell certain of its assets to satisfy its funding agreement obligations by company d knew that it would be unable to sell sufficient assets to satisfy such obligations without incurring losses that could adversely affect its ability to meet its obligations to all of its other policyholders as a result of the liquidity crisis company d asked director j of the state m department of insurance to place it under administrative supervision on saweeneae company a and company d then began exploring alternative options under the oversight of the director j after company d was placed under administrative supervision company a company d and director j worked to resolve the liquidity crisis without causing harm to the policyholders the parties decided that the best strategy was to sell company b together with its subsidiaries including company d the sale company a then auctioned off company b with company c submitting the winning bid on e an order was entered for company a's rehabilitation the rehabilitation of company a was separate from director j's administrative supervision of company d which concluded after the sale closed the rehabilitation allowed the sale to occur before it was possible to determine company a's liabilities under the rehabilitator’s supervision and pursuant to approval of court n company a and company c closed the sale on since such date company a has been a stand-alone company under the control of the rehabilitator and company d has been a subsidiary of company c with no affiliation whatsoever to company a the rehabilitator intends to liquidate company a through the cash payment of any surplus that company a holds as a result of the sale after deduction of all claims and expenses provided for in the reorganization plan the company a surplus to the beneficial owners of all policies in effect as oo ar ea the sale did not affect the terms of any policy and all policies are continuing in force with company d in accordance with their terms notwithstanding the sale affect the level of premiums coverage or benefits payable under any policies and dividends will continue to be declared in respect of the policies entitled thereto at the discretion of company d's board_of directors accordingly the sale did not affect the contract rights of any policyholder however because company a has no affiliation with company d company a cannot control whether company d will change the policies in the future in particular the sale did not based on the foregoing the following rulings are requested the sale did not have and the payment of liquidation proceeds attributable to the membership interests derived from the policies pursuant to the liquidation will not have any effect on the date that any policy was issued purchased or entered into for any purpose of the code including sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 10i f a a and 7702a and will not require retesting or the start of a new test period for any policy under sec_264 sec_7702 b - e or 7702a c cash payments made to participants pursuant to the liquidation will not be treated as distributions from the tax-qualified retirement contracts that are subject_to sec_401 or sec_403 in violation of the requirements of such sections page in this case the actions were not initiated by the policyholder and do not result in a change_of the existing contractual obligations of the underlying insurance policies all the terms of the policies remain unchanged company d will remain liable under those contracts the policyholders’ relationship with company d remained unchanged the policyholders’ ownership relationship with company a is independent of their policyholder relationship with company d accordingly based solely upon the information submitted and the representations made it is held with respect to your first ruling_request that the sale did not have and the payment of liquidation proceeds attributable to the membership interests derived from the policies pursuant to the liquidation will not have any effect on the date that any policy was issued purchased or entered into for any purpose of the code including sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_72 sec_101 sec_264 sec_264 sec_7702 and sec_7702a and will not require retesting or the start of a new test period for any policy under sec_264 sec_7702 b - e or 7702a c with respect to your second ruling_request sec_72 of the code generally provides that gross_income includes any amount_received_as_an_annuity under an annuity endowment or life_insurance_contract sec_72 provides that any amount which is received under an annuity endowment or life_insurance_contract and is not received as an annuity i if received on or after the annuity_starting_date shall be included in gross_income and ii if received before the annuity_starting_date shall be included in gross_income to the extent allocable to income_on_the_contract and shall not be included in gross_income to the extent allocable to the investment_in_the_contract sec_401 of the code requires in part that the entire_interest of an employee under a qualified_retirement_plan be distributed beginning no later than april of the calendar_year following later of the calendar_year in which the employee attains age or the calendar_year in which the employee retires over the life or life expectancy of the employee or over the joint lives or joint life expectancy of the employee and a designated_beneficiary as a general_rule all interest dividends capital growth stock distributions or any other change in the nature of assets through reorganization recapitalization or otherwise are held as part of the tax-deferred solution ie the tsa the ira and the qualified_plans until the assets are distributed only upon distribution are such increases in account value taxable to the recipient any membership interests in a mutual_insurance_company which arise from the purchase of an insurance_contract are inextricably tied to the contract from the time of purchase these membership interests are created by operation of state law solely as a result of the policyholder's acquisition of the underlying contract from a mutual_insurance_company and cannot be transferred separately from that contract generally the membership interests have no determinable value apart from the insurance_contract itself further if the insurance_contract is surrendered by the policyholder or in the event an insurance_contract is terminated by payment of benefits to the contract beneficiary these membership interests cease to exist having no continuing value the membership rights associated with the tax qualified retirement contracts are acquired as a direct result of tax-favored payments to a mutual_insurance_company indeed these membership interests cannot be obtained by any purchase separate from an insurance_contract issued by company d in view of the foregoing such interests are part of the tax qualified retirement contracts created pursuant to sec_401 and sec_403 of the code respectively t c a page similarly under sec_402 and sec_403 of the code only amounts paid or distributed under the applicable plans will be included in the gross_income of the distributee under the rules of sec_72 sec_72 dealing with the tax treatment of amounts_not_received_as_an_annuity provides for the inclusion of such amounts when received by the distributee distributions from plans qualified under sec_401 must be made pursuant to section -401 a sec_403 requires distributions under the plans in compliance with rules similar to the minimum distribution_requirements included in sec_401 and applicable to qualified_plans under sec_401 of the code sec_401 and applicable regulations issued thereunder contain the criteria for determining the minimum distribution amount for any year for which such minimum distribution is required the minimum distribution amount is based in part on the total value of the retirement benefit sec_401 sets states in part that distributions may not be made earlier than i severance form employment death or disability ii upon termination of the plan iii in the case of a profit-sharing or stock_bonus_plan to which sec_402 applies upon hardship of the employee iv and will not be distributable merely by reason of the completion of a stated period of participation or the lapse of a fixed number of years in this case as described above membership interests reside outside of and are not part of the tax-qualified retirement contracts and the proposed liquidation distribution would be made pursuant to the liquidation of company a thus the proposed liquidation distribution would not be a distribution from or under the insurance contracts accordingly we conclude with respect to your second ruling_request that cash payments made to participants pursuant to the liquidation will not be treated as distributions from the tax-qualified retirement contracts that are subject_to sec_401 or sec_403 in violation of the requirements of such sections this ruling is directed only to the taxpayer who requested it and applies only to plan x as proposed to be amended as of the date of this ruling sec_6110 of the code provides that this ruling may not be used or cited as precedent if you have any questions concerning these rulings please contact eee at - _ please refer to t-ep ra t3 id - a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office sincerely yours hau udin frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice of intention to disclose copy of letter to authorized representative page cc
